Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2019/0244572) in view of Yoshida et al. (US 2018/0301097 A1).
Regarding claim 1, Le teaches:
A computer-implemented method comprising: 
displaying a sequence of frames at display device using an illumination strobe during each frame period associated with a corresponding frame of the sequence of frames; ([0120], “FIG. 29 shows a first example timeline 2900 that includes a first steady state pulse pattern of backlight pulses and a second example timeline 2950 that includes a second steady state pulse pattern of backlight pulses, for each of several LCD frames. The first steady state pulse pattern represents a high-persistence (HP) mode, in which the backlight strobing frequency is 480 Hz and is used for all refresh rates less than 100 Hz. The second steady state pulse pattern represents a low-persistence (LP) mode, in which a single strobe per frame is used for refresh rates at 120 Hz. As shown in FIG. 29, during a time period 2942 while first display content is displayed by LCD unit 204, backlight unit 202 provides backlight pulses 2914 in a first frame 2910 (e.g., with a frame rate of 80 Hz and spaced apart by a separation time 2912) as part of and 
determining a position of the illumination strobe within each frame period based on one or more input parameters, at least one input parameter of the one or more input parameter representing a corresponding operational characteristic of a rendering device used to generate the sequence of frames. ([0121], “In the first timeline 2900, two backlight pulses 2924 having the same width as the two backlight pulses 2914 for the first frame 2910 are provided in the second frame 2920. Although the second frame 2920 is more than three times as long as the first frame 2910, the first steady state pulse pattern provides a 480 Hz strobing frequency. In some aspects, other strobing frequencies can include 20 kHz, 1 kHz, etc. During the time period 2942, the frame 2910 is considered an LC frame, where the LC frame has a frame rate of 80 Hz, which includes 6 backlight pulses at the 80 Hz frame rate. Given that the frame rate of the frame 2910 is 80 Hz, the backlight strobing rate can operate 6 times greater to equate a strobing frequency of 480 Hz. During the time period 2944, the frame 2920 has a frame rate of 24 Hz, which includes 20 backlight pulses at the 24 Hz frame rate. Given that the frame rate of the frame 2910 is 24 Hz, the backlight strobing rate is operating 20 times greater to equate the strobing frequency of 480 Hz. ….” [0132], “FIG. 36 shows an example of transition control circuitry 3600 including a decision engine 3610 for selecting backlight pulse patterns for specific LCD frame rate transitions.” [0068]-[0069], “As another example, the location, number, and width of the pulses in the pulse patterns can be further tuned to account for the settling 
However, Le does not explicitly, but Yoshida teaches:
the corresponding operational characteristic representing a current loading of the rendering device. ([0097], “Although the quality of moving images is improved by inserting a black image, a feature of a driving method of a display device which is described in this embodiment mode is that the quality of moving images is improved by inserting a dark image which is close to black but not a black image. That is, one frame period is divided into two subframe periods 1SF and 2SF and light is emitted such that luminance of 1SF is lower than 
Le teaches the displayed illumination strobe position is dependent on certain device parameters. Yoshida further teaches the displayed illumination strobe position is dependent on the load of the display device, for example, by insert a back image  into the sequence of moving images for a device to display, the  illumination strobe position is adjusted. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the specific teachings of Yoshida into the teachings of Le to adjust the position of illumination strobe when displaying images. The benefit would be to improving the display quality of moving images. (Yoshida [0001])

Regarding claim 2, Le in view of Yoshida teaches:
The computer-implemented method of claim 1, wherein determining the position of the illumination strobe comprises determining a position of the illumination strobe so as to follow completion of a scan in and settling process for preparing a pixel matrix of the display device to display a frame and to precede a start of a next frame period.( Le, [0068]-[0069], “As another example, the location, number, and width of the pulses in the pulse patterns can be further tuned to account for the settling time of liquid crystal components in liquid crystal 

Regarding claim 3, Le in view of Yoshida teaches:
The computer-implemented method of claim 2, further comprising: predicting the start of the next frame period based on at least one of a frame rate of the sequence of frames and an operational loading of the rendering device during generation of the sequence of frames. (Le, [0120][0121], “As shown in FIG. 29, during a time period 2942 while first display content is displayed by LCD unit 204, backlight unit 202 provides backlight pulses 2914 in a first frame 2910 (e.g., with a frame rate of 80 Hz and spaced apart by a separation time 2912) as part of the first steady state pulse pattern. At transition time 2930 and responsive to the change in frame rate of the LCD, BLU 202 eventually begins providing backlight pulses 2924 in a second frame 2920 (e.g., with a frame rate of 24 Hz and spaced apart by a separation time 2922) during a time period 2944 as part of the first steady state pulse pattern.” Also FIG. 33 and corresponding paragraphs. )

Regarding claim 6, Le in view of Yoshida teaches:
The computer-implemented method of claim 5, further comprising: determining at least one of an illumination level of the illumination strobe, an illumination level of an illumination fill preceding the illumination strobe, and an illumination level of an illumination fill following the illumination strobe based on the frame rate.( Le, [0138], “In some implementations, the decision engine 3910 is configured to decide the phase and amplitude of pulses associated with a particular pulse pattern (e.g., low-persistence mode).” [0140])

Regarding claim 7, Le in view of Yoshida teaches:
The computer-implemented method of claim 1, wherein the one or more input parameters includes user input for modifying a setting for the position of the illumination strobe. (Le, Claim 11, “wherein determining that the frame rate transition from the first LCD frame rate to the second LCD frame rate will occur at the future time comprises receiving a user input that causes a change from static display content to moving display content” This changes the strobe pattern as shown in [0072], “FIGS. 9 and 10 each show an example of a transition pattern that can be applied between operating the backlight with a first pulse pattern for a first LCD frame rate and with a second pulse pattern for a second LCD frame rate. As shown in FIG. 9, during a time period 900 while static display content is displayed by LCD unit 204, backlight unit 202 provides backlight pulses 902 in a first steady-state pulse pattern (e.g., with a frequency of 240Hz and spaced apart by a separation time 903). At transition time 907, the static displayed content is replaced with moving display content by LCD unit 204 during a time period 904. Responsive to the change in frame rate of the LCD, BLU 202 eventually begins providing backlight pulses 906 in a second steady-state backlight pulse pattern (e.g., with pulses 906 that are twice as wide and half as frequent as the 240Hz pulses 902).”)

Regarding claim 8, Le in view of Yoshida teaches:
The computer-implemented method of claim 1, wherein the one or more input parameters includes an identifier of a video content application that sourced the sequence of frames. (Le, [0072], “As shown in FIG. 9, during a time period 900 while static display content is displayed by LCD unit 204, backlight unit 202 provides backlight pulses 902 in a first steady-state pulse pattern (e.g., with a frequency of 240Hz and spaced apart by a separation time 903). 

Regarding claim 9, Le in view of Yoshida teaches:
A display system, configured to: with a rendering device,(Le, figure 1.) The rest of claim 9 recites similar limitations of claim 1, thus are rejected using the same rationale. 

Regarding claim 13, Le in view of Yoshida teaches:
The display system of claim 9, wherein the one or more input parameters includes a frame rate of the sequence of frames.( Le, FIG. 24B, frame rate)

Claims 10-11, 14-16 recite similar limitations of claim 2-3, 6-8 respectively, in a form of system, thus are rejected using the same rationale of claim 2-3, 6-8 respectively. 

Regarding claim 17, Le in view of Yoshida teaches:
The display system of claim 9, further comprising: the display device, wherein the display device is configured to receive a representation of an illumination configuration for the frame period and implement the illumination configuration during the frame period, wherein the representation of the illumination configuration includes a representation of the position of the illumination strobe.( Le, [0138], “In some implementations, the decision engine 3910 is configured to decide the phase and amplitude of pulses associated with a particular pulse pattern (e.g., low-persistence mode). The pulse generator 3920 is configured to up-sample the signaling from the decision engine 3910 up to a slot frequency. In this respect, the pulse generator 3920 applies a pulse shape that corresponds to the low-persistence mode. The pulse density modulator 3930 is row sequence aware and is configured to allocate a pulse space with a pulse density as given by the pulse generator 3920.” [0068]-[0069], “As another example, the location, number, and width of the pulses in the pulse patterns can be further tuned to account for the settling time of liquid crystal components in liquid crystal display unit 204. For compatibility with the settling time of liquid crystal display unit 204, certain conditions on the entry and exit of a strobing mode for BLU 202 can be applied using a decision engine in the display), as will be discussed in further detail hereinafter. FIGS. 6 and 7 respectively show two-pulse and three-pulse pulse pattern examples that can be used for the 80 Hz frame 300 to reduce or eliminate visible artifacts as described above at the frame rate transition. In the example of FIG. 6, pulse pattern 600 includes two pulses 602 separated by a separation time 604 equal to one half of the frame time and equidistant from the center of the frame. In the example of FIG. 7, pulse pattern 700 include three pulses 702 separated from each other by a common separation time 704 equal to one third of the frame time. FIG. 8 shows an example in which a two-pulse pattern 800 having two pulses 802 equidistant from the center of the frame are applied during a 120 Hz frame 300 and a two-pulse pattern 804 having two pulses 806 equidistant from the center of the frame are applied during the subsequent 80 Hz frame 304. However, pulses 806 have an individual pulse width A' that is wider than the pulse width A of 

	Regarding claim 18, Le in view of Yoshida teaches:
The display system of claim 17, wherein the display device is a transmissive-type display device and the display device is configured to implement the illumination configuration via control of a backlight in accordance with the illumination configuration.( Le, [0050], “In the example of an LCD display, each display pixel includes a layer of liquid crystals disposed between a pair of electrodes operable to control the orientation of the liquid crystals. Controlling the orientation of the liquid crystals controls the polarization of backlight from a backlight unit of the display. This polarization control, in combination with polarizers on opposing sides of the liquid crystal layer, allows light passing into the pixel to be manipulated to selectively block the light or allow the light to pass through the pixel.”)

Regarding claim 19, Le in view of Yoshida teaches:
The display system of claim 17, wherein the display device is an emissive-type display device and the display device is configured to implement the illumination configuration by adjusting power provided to pixels of the display device in accordance with the illumination configuration. (Le, [0051], “The backlight unit includes one or more light-emitting diodes (LEDs) such as one or more strings and/or arrays of light-emitting diodes that generate the backlight for the display. In various configurations, strings of light-emitting diodes may be arranged along one or more edges of a light guide plate that distributes backlight generated by the strings to 

Regarding claim 20, Le teaches:
A display system comprising: a display device (FIG. 1) configured to: 
receive a sequence of frames for display from a rendering device;([0062], “FIG. 3 shows an example timeline of backlight pulses for each of several LCD frames.”)
employ an illumination strobe during each frame period associated with a corresponding frame of the sequence of frames; ([0120], “FIG. 29 shows a first example timeline 2900 that includes a first steady state pulse pattern of backlight pulses and a second example timeline 2950 that includes a second steady state pulse pattern of backlight pulses, for each of several LCD frames. The first steady state pulse pattern represents a high-persistence (HP) mode, in which the backlight strobing frequency is 480 Hz and is used for all refresh rates less than 100 Hz. The second steady state pulse pattern represents a low-persistence (LP) mode, in which a single strobe per frame is used for refresh rates at 120 Hz. As shown in FIG. 29, during a time period 2942 while first display content is displayed by LCD unit 204, backlight unit 202 provides backlight pulses 2914 in a first frame 2910 (e.g., with a frame rate of 80 Hz and 
determine a position of the illumination strobe within each frame period based on one or more input parameters, each input parameter representing a corresponding operational characteristic of either of the rendering device or the display device. ([0121], “In the first timeline 2900, two backlight pulses 2924 having the same width as the two backlight pulses 2914 for the first frame 2910 are provided in the second frame 2920. Although the second frame 2920 is more than three times as long as the first frame 2910, the first steady state pulse pattern provides a 480 Hz strobing frequency. In some aspects, other strobing frequencies can include 20 kHz, 1 kHz, etc. During the time period 2942, the frame 2910 is considered an LC frame, where the LC frame has a frame rate of 80 Hz, which includes 6 backlight pulses at the 80 Hz frame rate. Given that the frame rate of the frame 2910 is 80 Hz, the backlight strobing rate can operate 6 times greater to equate a strobing frequency of 480 Hz. During the time period 2944, the frame 2920 has a frame rate of 24 Hz, which includes 20 backlight pulses at the 24 Hz frame rate. Given that the frame rate of the frame 2910 is 24 Hz, the backlight strobing rate is operating 20 times greater to equate the strobing frequency of 480 Hz. ….” [0132], “FIG. 36 shows an example of transition control circuitry 3600 including a decision engine 3610 for selecting backlight pulse patterns for specific LCD frame rate transitions.” [0068]-[0069], “As another example, the location, number, and width of the pulses 
However, Le does not explicitly, but Yoshida teaches:
the corresponding operational characteristic representing a current loading of the rendering device. ([0097], “Although the quality of moving images is improved by inserting a black image, a feature of a driving method of a display device which is described in this embodiment mode is that the quality of moving images is improved by inserting a dark image which is close to black but not a black image. That is, one frame period is divided into two 
Le teaches the displayed illumination strobe position is dependent on certain device parameters. Yoshida further teaches the displayed illumination strobe position is dependent on the load of the display device, for example, by insert a back image  into the sequence of moving images for a device to display, the  illumination strobe position is adjusted. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the specific teachings of Yoshida into the teachings of Le to adjust the position of illumination strobe when displaying images. The benefit would be to improving the display quality of moving images. (Yoshida [0001])

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Yoshida and further in view of Yang et al. (US 2019/0163978 A1).
Regarding claim 4, Le in view of Yoshida teaches:
The computer-implemented method of claim 3, wherein predicting the start of the next frame period (See claim 3) comprises 
However, Le in view of Yoshida does not, but Yang teaches:
predicting the start of the next frame based on a learned model trained by a machine learning algorithm based on a history of operational characteristics associated with at least one previous sequence of frames.([0038], “In the present embodiment, policy .pi. with parameters .theta. is learned for use by a recurrent neural network to detect activity in a video according to a given time and/or computational budget. The recurrent neural network uses the policy .pi. to make a sequence of decisions, or predictions, based on the local information from the most recent observed frame, as described in more detail below with respect to FIG. 2B. At each step, the policy produces three outputs including the estimate of the start frame and end frame of the current potential temporal segment, the prediction of the classification(s) associated with the segment, and the next frame to observe. Unlike binary classification models, this approach uses a multi-class classifier, which means only the single policy .pi. needs to be trained rather than training multiple different policies for each different classification. This approach avoids a binary prediction indicator signal, since it can directly discard those segments predicted with the background classification.”)
Le in view of Yoshida teaches predicting start of next frame period, but does not focus on the detailed method of how to predict it. Yang teaches a method of using machine learning technique based on history data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Le in view of Yoshida with the specific teachings of Yang to accurately acquire the start of next frame period.

. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Yoshida in view of Law et al. (US 2017/0053620 A1).
Regarding claim 21, Le in view of Yoshida teaches:
The computer-implemented method of claim 1, further comprising: determining a position of the illumination strobe within each frame period (see claim 1)
However, Le in view of Yoshida does not, but Law teaches:
based on a presence of a delayed vertical sync between a frame rate of the rendering device and a refresh rate of the display device. ([0074], “As discussed throughout this disclosure, CPU 6 may be able to adaptively time shift the refresh rate of display device 8 in order to synchronize the refresh rate with the frame rate of a video or to delay the refresh rate to accommodate a delayed video frame. FIG. 9 is a block diagram illustrating an example change in refresh rate of display device 8 in accordance with aspects of the present disclosure. As shown in FIG. 9, CPU 6 may change the refresh rate of display device 8 at VSYNC n from T to T+delta by setting the new refresh rate before VSYNC n-1.”)
Le in view of Yoshida teaches determining illumination strobe position based on certain factors. Law teaches one factor can be the based on a presence of a delayed vertical sync between a frame rate of the rendering device and a refresh rate of the display device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Le in view of Yoshida 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611